DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Drive system in claims 1 and 15.
Ejection mechanism in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites, “the automated food preparation system according to Claim 9, wherein the automated food preparation system further comprises . . . .” This should be simplified to recite, “the automated food preparation system according to Claim 9, further comprising . . . .”

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the motor shaft” (ln. 2). This limitation lacks antecedent basis, as this limitation is introduced in dependent claim 13. The claim will be examined understanding that it should, and will be amended to depend from, claim 13.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–4, 6, 9, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almblad (WO 2019/136406 A1).
Claims 1 and 15: Almblad discloses a housing (20) configured to support one or more baskets (25) therein; and
a gantry system comprising:
a retrieval arm (30, 37); and
a drive system operably coupled with the retrieval arm and configured to cause movement of the retrieval arm in at least two directions relative to the housing (vertically movable arm 30, horizontal track 35),
wherein, in operation, the retrieval arm is configured to engage a basket (via 37) and cause movement of the basket about the housing (see, e.g., figs. 1–16).
Claim 2: Almblad discloses the housing further defining a reservoir configured to support a cooking medium therein (para. 58, “fry vat”).
Claim 3: Almblad discloses the reservoir further defining a first reservoir and a second reservoir each configured to, in operation, support at least one basket therein (para. 58, “multiple individual and independent fry vat”).
Claim 4: Almblad discloses a temperature control element in thermal engagement with the cooking medium and configured to modify the temperature of the cooking medium (para. 151, “control the temperature of the cooking oils in the various fry vats”).
Claims 6 and 16: Almblad discloses the retrieval arm comprising an engagement feature (37) configured to engage a corresponding feature of the basket.
Claims 9 and 19: Almblad discloses the gantry system further comprising control circuitry (1600) configured to control operation of the retrieval arm (para. 150).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Almblad as applied to claim 2 above, and further in view of Jones et al. (US Pub. 2011/0011278).
Almblad does not explicitly disclose one or more temperature sensors in thermal engagement with the reservoir and configured to determine the temperature of the cooking medium therein. Instead, Almblad only strongly suggests that it has one or more temperature sensors, given that its controllers maintain a proper frying temperature (para. 58).
However, temperature sensors in the art are well known, as disclosed in Jones (65), and it would have been obvious to one of ordinary skill in the art to add the temperature sensor of Jones into the system of Almblad to allow the controller to maintain an accurate frying temperature on its own.
Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Almblad as applied to claims 1 and 15 above, and further in view of Miyoshi (US Pub. 2018/0160853).
Claims 7 and 17: Almblad arguably does not discloses the drive system further comprising: at least one vertical rail configured to facilitate linear motion of the retrieval arm in a vertical direction; and at least one horizontal rail configured to facilitate linear motion of the retrieval arm in a horizontal direction. Almblad is simply ambiguous about how its vertical and horizontal movements are effected, and whether they would qualify as rails or not.
However, this sort of arrangement is already known in the art, as for example shown in Miyoshi, which discloses a drive system (50, 60) further comprising:
at least one vertical rail (52a) configured to facilitate linear motion of the retrieval arm in a vertical direction; and
at least one horizontal rail (61c) configured to facilitate linear motion of the retrieval arm in a horizontal direction.
It would have been obvious to one of ordinary skill in the art to employ the rail-based drive system as the means to effect the vertical and horizontal movement of Almblad given that Almblad clearly calls for this type of movement but does not specify how it should be achieved, yet Miyoshi is analogous art performing the same types of motion.
Claims 8 and 18: Modified as per claims 7 and 17 above, Miyoshi discloses the drive system further comprising a drive motor coupled to one or more of the horizontal rail (62b) or the vertical rail (53b) and configured to cause movement of the retrieval arm.  
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Almblad as applied to claims 9 and 19 above, and further in view of Wu Chang (US Pub. 2005/0268792).
Almblad does not disclose its automated food preparation system further comprising one or more positional sensors communicably coupled with the control circuitry and configured to detect the position of the retrieval arm relative to the housing.
However, position sensors within this art are well-known, as discloses in Wu Chang (15, 17).
It would have been obvious to one of ordinary skill in the art to add one or more position sensors, like those taught by Wu Chang, into the frying system of Almblad to further aid the system in knowing where its retrieval arm was positioned to aid in control.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Almblad as applied to claim 1 above, and further in view of Hohler et al. (WO 2019/108909 A1).
Almblad does not disclose an ejection mechanism configured to, in operation, receive the basket from the retrieval arm and cause removal of the contents of the basket. Instead, Almblad seems to employ a motor 3100 to rotate the basket to eject the contents (see fig. 23).
However, Hohler discloses an analogous apparatus with an ejection mechanism (152, 170) configured to, in operation, receive the basket from the retrieval arm and cause removal of the contents of the basket (see paras. 73–75 and figs. 7A–J).
It would have been obvious to one of ordinary skill in the art to replace the motor of Almblad with the ejection mechanism of Hohler as it is far simpler and accomplishes the same ejection task.

Allowable Subject Matter
All of claims 12–14 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Automatic ejection mechanisms that pivot or tilt a basket to eject its contents (or other) are well known, but within frying systems that employ a gantry system, Hohler (WO 2019/108909 A1) discloses the closest to what is claimed with its elements 152, 170, described in paras. 73–75, and shown in figs. 7A–J. For example, a robot arm may certainly have an elongate member that pivots to eject the contents of a frying basket, but there would be no reason to add such an element to a frying system with a gantry system, since said robot arm would likely be capable of doing the same tasks as the gantry system, and there would be no need to have a gantry system. Other system arrangements are simpler but could not easily be functionally joined with any typical gantry system, as they’re intended to be adjusted by a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/              Primary Examiner, Art Unit 3761